         Case 1:18-cr-00183-WHP Document 58 Filed 01/03/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 3, 2020

BY ECF AND ELECTRONIC MAIL
The Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Nicholas Joseph Genovese, 18 Cr. 183 (WHP)

Dear Judge Pauley:

       Pursuant to the Court’s Order of December 12, 2019, the Government and defendant
Nicholas Genovese through his counsel respectfully submit this joint letter to inform the Court that
both parties are in agreement that there is no need for the Court to conduct a hearing pursuant to
United States v. Fatico, 603 F.2d 1053 (2d Cir. 1979) in advance of the defendant’s sentencing.

                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                          By:    ______/s/___________________
                                                 Samson Enzer
                                                 Assistant United States Attorney
                                                 Tel. (212) 637-2342

cc: Alexander Eisemann, Esq.


                                                                 Application granted.




                                                                 January 8, 2020
